EXHIBIT 10.2

THE HANOVER INSURANCE GROUP

AMENDED AND RESTATED

NON-QUALIFIED RETIREMENT SAVINGS PLAN

ARTICLE I

NAME, PURPOSE AND EFFECTIVE DATE OF PLAN

 

1.01 Name and Purpose of Plan. This Plan shall be known as The Hanover Insurance
Group Amended and Restated Non-Qualified Retirement Savings Plan (the “Plan”).

This Plan was initially adopted by First Allmerica Financial Life Insurance
Company (“First Allmerica”). First Allmerica, formerly known as State Mutual
Life Assurance Company of America, had adopted this deferred compensation plan
for the benefit of certain highly compensated employees to ensure that the
overall effectiveness of First Allmerica’s compensation and benefits programs
for top management will attract, retain and motivate qualified personnel. This
Plan is intended to be a non-qualified and unfunded plan, maintained by First
Allmerica solely for the purpose of providing deferred compensation benefits to
a select group of management or highly compensated employees.

As of January 1, 2008, The Hanover Insurance Company (“Hanover”) agreed to
assume (i) the sponsorship, and (ii) all liabilities and obligations, of the
Plan.

 

1.02 Plan Effective Date. The effective date of this Plan is January 1, 2005.
The Plan has been amended and restated to reflect all amendments indicated on
Schedule A.

ARTICLE II

DEFINITIONS

As used in this Plan, the following words and phrases shall have the meanings
set forth herein unless a different meaning is clearly required by the context.

 

2.01 “401(a)(17) Limit” means the compensation limit in effect for the Defined
Contribution Plan established pursuant to Section 401(a)(17) of the Code
($230,000 for 2008).

 

2.02 “Accrued Benefit” means the sum of the balances in a Participant’s Employee
Contribution Account, Employer Contribution Account and Additional Employer
Contribution Account.

 

2.03 “Annualized Base Salary” means the total Base Salary anticipated to be paid
by the Company to an Employee during a twelve-month period, excluding, without
limitation, any anticipated compensation increases and any anticipated bonuses
and non-cash compensation; provided, however, that Annualized Base Salary shall
be determined without reduction for (i) any anticipated Code Section 401(k)
salary reduction contributions to be contributed on the Employee’s behalf for
the Plan Year to the Defined Contribution Plan, (ii) the amount of any
anticipated salary reduction contributions to be contributed on the Employee’s
behalf for the Plan Year to any Code Section 125 plan sponsored by the Company,
(iii) the amount of any anticipated Base Salary to be deferred pursuant to the
terms of this Plan, and (iv) at the Plan Administrator’s discretion, any
anticipated amount of such other compensation deferrals by an Employee during a
given Plan Year pursuant to any other Company-sponsored deferral plan.

 

- 1 -



--------------------------------------------------------------------------------

For an Employee employed by the Company on a December 1, the Employee’s
Annualized Base Salary shall be determined by the Plan Administrator for the
immediately succeeding Plan Year. For an Employee who first completes an Hour of
Service after a December 1, the Employee’s initial Annualized Base Salary shall
be determined by the Plan Administrator as of the date the Employee first
completes an Hour of Service, with subsequent Annualized Base Salary amounts
being determined by the Plan Administrator for each such Employee employed by
the Company on a December 1 as of such date for the immediately succeeding Plan
Year.

 

2.04 “Base Salary” means the total base salary paid to an Employee by the
Company during a Plan Year, excluding, without limitation, bonuses and non-cash
compensation; provided, however, that Base Salary shall be determined without
reduction for (i) any Code Section 401(k) salary reduction contributions
contributed on the Employee’s behalf for the Plan Year to the Defined
Contribution Plan, (ii) the amount of any salary reduction contributions
contributed on the Employee’s behalf for the Plan Year to any Code Section 125
plan sponsored by the Company, (iii) the amount of any Base Salary deferred
pursuant to the terms of this Plan, and (iv) at the Plan Administrator’s
discretion, the amount of such other compensation as may be deferred by an
Employee during a given Plan Year pursuant to any other Company-sponsored
deferral plan.

 

2.05 “Base Salary Deferrals” means deferrals of Base Salary made by an Employee
pursuant to Section 4.01(a).

 

2.06 “Beneficiary” means the person, trust, organization or estate designated to
receive Plan benefits payable on or after the death of a Participant.

 

2.07 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.08 “Company” means The Hanover Insurance Company (herein sometimes referred to
as the “Employer” or “Hanover”). Any reference to the Company or the Employer
prior to January 1, 2008 shall mean First Allmerica, subject, however, to the
fact that as of January 1, 2008 Hanover assumed all obligations and liabilities
(both pre and post-January 1, 2008) of the Plan.

 

2.09 “Defined Contribution Plan” means The Hanover Insurance Group Retirement
Savings Plan, a qualified retirement plan, as in effect from time to time.

 

2.10 “Eligible Compensation”

(a) For Plan Years prior to January 1, 2008, “Eligible Compensation” shall equal
(subject to Sections 2.10(d) and 2.10(e) below): the total salary, bonuses and
other taxable remuneration paid to an Employee by the Company during a Plan Year
(as reported on the Employee’s W-2 for the Plan Year) minus the 401(a)(17)
Limit; provided, however, with respect to the President and Chief Executive
Officer of The Hanover Insurance Group, Inc., commencing on and after January 1,
2007, in no event shall Eligible Compensation (subject to Sections 2.10(d) and
2.10(e) below) exceed, in the aggregate, the Eligible Compensation Cap.

(b) For Plan Years commencing on or after January 1, 2008, “Eligible
Compensation” shall equal (subject to Sections 2.10(d) and 2.10(e) below): Base
Salary plus Incentive Compensation (not to exceed target), if any, minus the
401(a)(17) Limit, but in no event to exceed the Eligible Compensation Cap.

 

- 2 -



--------------------------------------------------------------------------------

(c) “Eligible Compensation” shall also include any such other compensation
earned or paid during a Plan Year as determined, from time to time, by the Plan
Administrator.

(d) Notwithstanding the foregoing, Eligible Compensation shall be determined
without reduction for (i) any Code Section 401(k) salary reduction contributions
contributed on the Employee’s behalf for the Plan Year to the Defined
Contribution Plan, (ii) the amount of any salary reduction contributions
contributed on the Employee’s behalf for the Plan Year to any Code Section 125
plan sponsored by the Company, (iii) the amount of any Base Salary deferred
pursuant to the terms of this Plan, (iv) Incentive Compensation deferred and
converted pursuant to The Hanover Insurance Group, Inc. IC Deferral and
Conversion Program, and (v) at the Plan Administrator’s discretion, the amount
of such other compensation as may be deferred by an Employee during a given Plan
Year pursuant to any other Company-sponsored deferral plan.

(e) Notwithstanding the above, Eligible Compensation shall not include:

(i) unless otherwise determined by the Plan Administrator, compensation paid to
Employees pursuant to The Hanover Insurance Group, Inc. Amended Long-Term Stock
Incentive Plan and/or The Hanover Insurance Group, Inc. 2006 Long-Term Incentive
Plan or pursuant to any similar or successor executive incentive compensation
plan;

(ii) Employer contributions to a deferred compensation plan or arrangement
(other than salary reduction contributions to a Section 401(k) or 125 plan or
amounts deferred pursuant to the terms of this Plan, or otherwise, as described
above) either for the Plan Year of deferral or for the Year included in the
Employee’s gross income;

(iii) unless otherwise determined by the Plan Administrator, any income which is
received by or on behalf of an Employee in connection with the grant, receipt,
settlement, exercise, lapse of risk of forfeiture or restriction on
transferability, or disposition of any stock option, stock award, stock grant,
stock appreciation right or similar right or award granted under any plan, now
or hereafter in effect, of the Company or any successor to the Company, its
parent, any such successor’s parent, its subsidiaries or affiliates, or any
stock or securities underlying any such option, award, grant or right;

(iv) severance payments paid in a lump sum;

(v) Code Section 79 imputed income, long term disability payments and workers’
compensation payments;

(vi) taxable moving expense allowances or taxable tuition or other educational
reimbursements;

(vii) non-cash taxable benefits provided to executives, including the taxable
value of Company-paid club memberships, chauffeur services and Company-provided
automobiles; and

(viii) other taxable amounts received other than cash compensation for services
rendered, as determined by the Plan Administrator.

 

2.11 “Eligible Compensation Cap” means $1,000,000.00 minus the 401(a)(17) Limit.

 

- 3 -



--------------------------------------------------------------------------------

2.12 “Employee” means a full-time salaried employee of the Company.

 

2.13 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.14 “Hour of Service” means:

 

  (a) Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Company. For purposes of the Plan an Employee
shall be credited with 45 Hours of Service for each complete or partial week he
or she would be credited with at least one Hour of Service under this
Section 2.14.

 

  (b) Each hour for which an Employee is paid, or entitled to payment, by the
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or leave of absence. Notwithstanding the preceding sentence:

 

  (i) No more than 1000 hours shall be credited to an Employee under this
Subsection (b) on account of any single continuous period during which the
Employee performs no duties (whether or not such period occurs in a single
computation period);

 

  (ii) No hours shall be credited under this Subsection (b) for any payments
made or due under a plan maintained solely for the purpose of complying with any
applicable worker’s compensation, unemployment compensation or disability
insurance laws; and

 

  (iii) No hours shall be credited under this Subsection (b) for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

For purposes of this Subsection (b) a payment shall be deemed to be made by or
due from the Company regardless of whether such payment is made by or due from
the Company directly, or indirectly, through, among others, a trust fund or
insurer, to which the Company contributes or pays premiums.

 

  (c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Company. The same Hours of Service shall not
be both credited under Subsections (a) or (b), as the case may be, and under
this Subsection. No more than 501 Hours of Service shall be credited under this
Subsection for a period of time during which an Employee did not or would not
have performed duties.

 

  (d) Special rules for determining Hours of Service under Subsection (b) or
(c) for reasons other than the performance of duties.

In the case of a payment which is made or due which results in the crediting of
Hours of Service under Subsection (b) or in the case of an award or agreement
for back pay, to the extent that such an award or agreement is made with respect
to a period during which an Employee performs no duties, the number of Hours of
Service to be credited shall be determined as follows:

 

  (i) In the case of a payment made or due which is calculated on the basis of
units of time (such as days or weeks), the number of Hours of Service to be
credited to Employees shall be determined as provided in Subsection (a).

 

- 4 -



--------------------------------------------------------------------------------

  (ii) Except as provided in Paragraph (d)(iii), in the case of a payment made
or due which is not calculated on the basis of units of time, the number of
Hours of Service to be credited shall be equal to the amount of the payment
divided by the Employee’s most recent hourly rate of compensation (as determined
below) before the period during which no duties are performed.

 

  A. In the case of Employees whose compensation is determined on the basis of a
fixed rate for specified periods of time (other than hours) such as days or
weeks, the hourly rate of compensation shall be the Employee’s most recent rate
of compensation for a specified period of time (other than an hour), divided by
the number of hours regularly scheduled for the performance of duties during
such period of time.

 

  B. In the case of Employees whose compensation is not determined on the basis
of a fixed rate for specified periods of time, the Employee’s hourly rate of
compensation shall be the lowest hourly rate of compensation paid to Employees
in the same job classification as that of the Employee or, if no Employees in
the same job classification have an hourly rate, the minimum wage as established
from time to time under Section 6(a)(1) of the Fair Labor Standards Act of 1938,
as amended.

 

  (iii) Rule against double credit. An Employee shall not be credited on account
of a period during which no duties are performed with more hours than such
Employee would have been credited but for such absence.

 

  (e) Crediting of Hours of Service to computation periods.

 

  (i) Hours of Service described in Subsection (a) shall be credited to the
Employee for the computation period or periods in which the duties are
performed.

 

  (ii) Hours of Service described in Subsection (b) shall be credited as
follows:

 

  A. Hours of Service credited to an Employee on account of a payment which is
calculated on the basis of units of time (such as days or weeks) shall be
credited to the computation period or periods in which the period during which
no duties are performed occurs, beginning with the first unit of time to which
the payment relates.

 

  B.

Hours of Service credited to an Employee by reason of a payment which is not
calculated on the basis of units of time shall be credited

 

- 5 -



--------------------------------------------------------------------------------

 

to the computation period in which the period during which no duties are
performed occurs, or if the period during which no duties are performed extends
beyond one computation period, such Hours of Service shall be allocated between
not more than the first two computation periods in accordance with reasonable
rules established by the Company, which rules shall be consistently applied with
respect to all Employees within the same job classification, reasonably defined.

 

  (iii) Hours of Service described in Subsection (c) shall be credited to the
computation period or periods to which the award or agreement for back pay
pertains, rather than to the computation period in which the award, agreement or
payment is made.

 

  (f) Rules for Non-Paid Leaves of Absence. For purposes of the Plan, an
Employee will also be credited with Hours of Service during any non-paid leave
of absence granted by the Company. The number of Hours of Service to be credited
under this Subsection (f) shall be determined as provided in Subsection (a);
provided, however, that no more than the number of Hours of Service in one
regularly scheduled work year of the Company will be credited for each non-paid
leave of absence. Hours of Service described in this Subsection (f) shall be
credited to the Employee for the computation period or periods during which the
leave of absence occurs.

 

2.15 “Incentive Compensation” means the compensation paid to an Employee (not to
exceed target) by the Company during a Plan Year pursuant to the Company’s
annual non-equity short-term incentive compensation program which is established
pursuant to the Company’s shareholder approved Short-Term Incentive Compensation
Plan or pursuant to any similar or successor non-equity short-term incentive
compensation plan. A Participant’s “target” Incentive Compensation means the
percentage of annual salary that the program establishes for each Participant as
a bonus target.

 

2.16 “Normal Retirement Age” means age 65.

 

2.17 “Participant” means an Employee who satisfies the conditions for
participation set forth in Subsections 3.01(a), 3.01(b) or 3.01(c).

 

2.18 “Plan Year” means a calendar year.

 

2.19 “Year of Service” means each computation period during which an Employee
completes at least 1,000 Hours of Service with the Company, commencing on the
date an Employee first completes an Hour of Service and each twelve-month period
commencing on the anniversary of such date.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.01 (a) Eligibility to Make Base Salary Deferrals. To be eligible to make Base
Salary Deferrals for a Plan Year to be credited to his or her Employee
Contribution Account, an employee of the Company must meet the following
requirements:

 

  (i) be an Employee who is not on a leave of absence from the Company (paid or
unpaid) on December 1 of the immediately preceding Plan Year;

 

- 6 -



--------------------------------------------------------------------------------

  (ii) have an Annualized Base Salary for the Plan Year (calculated as described
in Section 2.03 of the Plan) equal to or in excess of the 401(a)(17) Limit; and

 

  (iii) for eligible Employees who are employed on a December 1, have executed a
Salary Reduction Agreement satisfactory to the Plan Administrator prior to the
commencement of the Plan Year for which Base Salary Deferrals shall be effective
(or, for eligible Employees who first complete an Hour of Service after a
December 1, have executed such a Salary Reduction Agreement within 30 days of
the date they first complete an Hour of Service).

Notwithstanding (iii) above, for the 2005 Plan Year only, an otherwise eligible
Employee employed by the Company on December 1, 2004, may execute a Salary
Reduction Agreement satisfactory to the Plan Administrator on or prior to
January 31, 2005 in order to be eligible to make deferrals of Base Salary paid
on or after the effective date of the election.

In addition to the eligibility requirements set forth in this Section 3.01(a),
for Plan Years commencing on or after January 1, 2008, Base Salary Deferrals may
only be made to the extent expressly permitted by the Plan Administrator.

 

  (b) Eligibility for Company-Paid Contribution. To be eligible to receive a
Company-paid contribution on Eligible Compensation for a Plan Year, to be
credited to an Employer Contribution Account to be established for each such
eligible Employee, an employee must meet the following requirements:

 

  (i) be an Employee;

 

  (ii) have Eligible Compensation for the Plan Year (as described in
Section 2.10 of the Plan); and

 

  (iii) be employed by the Company on the last day of the Plan Year or have
retired from the Company during the Plan Year or died during the Plan Year while
actively employed by the Company.

 

  (c) Eligibility for Company-Paid Non-Qualified Additional Employer
Contribution. To be eligible to receive a Company-paid non-qualified additional
employer contribution on Eligible Compensation for a Plan Year, to be credited
to an Additional Employer Contribution Account to be established for each such
eligible Employee, an employee must meet the following requirements;

 

  (i) be an Employee;

 

  (ii) have Eligible Compensation for the Plan Year (as described in
Section 2.10 of the Plan);

 

  (iii) have contributed to the Defined Contribution Plan for the Plan Year the
maximum amount permitted to be deferred as a non-catch up salary reduction
contribution for such Plan Year; and

 

- 7 -



--------------------------------------------------------------------------------

  (iv) for Plan Years commencing on and after January 1, 2008, be employed by
the Company on the last day of the Plan Year or have retired from the Company
during the Plan Year or died during the Plan Year while actively employed by the
Company.

Notwithstanding (iii) above, otherwise eligible Employees who first complete an
Hour of Service during a Plan Year who have contributed during the Plan Year to
a qualified 401(k) plan sponsored by their former employer(s) may furnish
evidence satisfactory to the Plan Administrator of their contributions to such
prior plan(s). So long as the amount contributed by the Employee to such prior
plan(s) plus the amount contributed by the Company as a salary reduction
contribution on behalf of the Employee to the Defined Contribution Plan equals
the maximum amount permitted to be deferred as a non-catchup salary reduction
contribution for such Plan Year, as described in Code Section 402(g), such
Employee shall be deemed to have satisfied requirement (iii) above for such
initial Plan Year.

 

3.02 If permitted by the Company, an eligible Employee may elect to make Base
Salary Deferrals for a Plan Year by executing a Salary Reduction Agreement
satisfactory to the Plan Administrator, as provided in Paragraph 3.01(a)(iii)
above. As provided in such Paragraph, and if permitted by the Company, eligible
Employees who are employed by the Company on a December 1 must execute such
Salary Reduction Agreement prior to the commencement of the Plan Year for which
Base Salary Deferrals shall be effective. Notwithstanding the foregoing, as
provided in such Paragraph, eligible Employees who first complete an Hour of
Service after a December 1 must execute such a Salary Reduction Agreement within
30 days of the date they first complete an Hour of Service.

An otherwise eligible Employee shall automatically be eligible to receive a
Company-paid employer contribution and a Company-paid additional employer
contribution for a Plan Year provided the Employee satisfies the requirements of
Subsections 3.01(b) and (c) above for the applicable Plan Year.

Subject to Section 3.03, once an eligible Employee becomes a Participant in the
Plan, he or she shall remain a Participant until all benefits to which he or she
is entitled under the Plan have been paid.

 

3.03 Loss of Employee’s Select Status. Notwithstanding any other provision of
this Plan, if at any time the Plan Administrator determines that any Participant
may not be considered by the Department of Labor or a court of competent
jurisdiction to be a member of a select group of the Company’s management or
highly compensated employees (as those terms are used in Section 201(2) of ERISA
and related provisions), or that a Participant or Beneficiary will recognize
income for state or federal income tax purposes with respect to Plan benefits
not then payable, the Plan Administrator shall communicate such belief to the
Company and shall follow the Company’s direction regarding any ongoing
participation or future benefit eligibility of that individual. The Company
shall then consider what measures are appropriate to preserve the exempt status
of the Plan under ERISA as its principal objective in rectifying the situation.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE IV

PARTICIPANT ACCOUNTS, SALARY REDUCTION ELECTIONS AND

PLAN BENEFITS

 

4.01 Establishment of Accounts. The Plan Administrator shall establish and
maintain a memorandum Employee Contribution Account, an Employer Contribution
Account and an Additional Employer Contribution Account, when appropriate, to
account for each Participant’s Accrued Benefit. Amounts shall be credited to
Participant Accounts in accordance with this Section 4.01 for each Plan Year.
Additionally, investment earnings shall be credited to Participant Accounts
pursuant to Section 4.03. The following amounts shall be credited to a
Participant’s Accounts for each Plan Year:

 

  (a) Employee Contribution Account. If permitted by the Company, that amount,
if any, which an eligible Employee elects to defer for a Plan Year from his or
her Base Salary as an eligible salary reduction deferral pursuant to Subsection
3.01(a) of the Plan; provided, however, that:

 

 

(i)

Base Salary Deferrals for a Plan Year must be equal to a percentage of Base
Salary otherwise payable to a Participant (e.g., 1%, 2% or 12 1/2% of Base
Salary otherwise payable);

 

 

(ii)

An eligible Employee may not elect to defer more than 12 1/2% of Base Salary
otherwise payable to the Employee during the Plan Year, or such larger
percentage as may be approved by the Commissioner of Insurance for the
Commonwealth of Massachusetts pursuant to Section 35 of Chapter 175 of the
Massachusetts General Laws; and

 

  (iii) Except as provided in Paragraph 3.01(a)(iii) above in the case of a new
hire, Base Salary Deferral elections must be made prior to the commencement of
the Plan Year for which the deferral shall be effective (or by January 31, 2005
in the case of the 2005 Plan Year) and, in any event, shall be irrevocable for
the Plan Year for which the Deferral is effective and may not be increased,
decreased or stopped during such Plan Year. Base Salary Deferrals shall be
credited to a Participant’s Employee Contribution Account within 31 days of the
date such amounts would have been paid to the Participant in the absence of the
Participant’s Salary Reduction Deferral election.

 

  (b) Employer Contribution Account. That amount, if any, which an eligible
Employee is entitled to receive for each Plan Year pursuant to Subsection
3.01(b) of the Plan.

Until otherwise voted by the Company’s Board of Directors, for Plan Years
commencing on or after January 1, 2005, eligible Employees employed on the last
day of a Plan Year shall be entitled to receive a Company-paid contribution
equal to 3% of Eligible Compensation for the Plan Year (as described in
Section 2.10 of the Plan).

Contributions shall be credited to a Participant’s Employer Contribution Account
on or before March 15 of the calendar year following the Plan Year for which the
contribution is to be credited.

 

  (c) Additional Employer Contribution Account. That amount, if any, which an
eligible Employee is eligible to receive for each Plan Year pursuant to
Subsection 3.01(c) of the Plan.

 

- 9 -



--------------------------------------------------------------------------------

Until otherwise voted by the Company’s Board of Directors, for Plan Years
commencing on or after January 1, 2005, eligible Employees employed on the last
day of a Plan Year shall be entitled to receive a Company-paid contribution
equal to 5% of Eligible Compensation for the Plan Year (as described in
Section 2.10 of the Plan).

Contributions shall be credited to a Participant’s Additional Employer
Contribution Account on or before March 15 of the calendar year following the
Plan Year for which the contribution is to be credited.

 

4.02 Base Salary Deferral Elections. For new hires, during the first 30 days of
an eligible Employee’s initial eligibility to participate, and thereafter for
all eligible Employees, on any date which is prior to the beginning of the Plan
Year for which the election is to be effective, if permitted by the Company, an
eligible Employee may file a signed, written salary reduction election with the
Plan Administrator designating what percentage of his or her Base Salary, as
described in Section 2.04 and in Subsection 3.01(a) shall be withheld from his
or her Base Salary for the Plan Year (in substantially equal amounts per pay
period, or on such other basis as shall be agreed to by the Plan Administrator)
and credited instead to his or her Employee Contribution Account under this
Plan. In the case of a new hire, an eligible Employee’s election to participate
made within 30 days of an Employee’s initial eligibility date shall take effect
as of the start of the first payroll period which begins no later than 30 days
after an appropriate signed election form is received by the Plan Administrator.
In the case of a new hire, an election to participate made after the first 30
days of an Employee’s initial eligibility shall be effective on the first day of
the next succeeding Plan Year. A separate election must be made for each Plan
Year an eligible Employee desires to make a Base Salary Deferral. Each salary
reduction election shall be irrevocable after its effective date for the
remainder of the Plan Year for which it was initially effective.

 

4.03 Investment of Participant Accounts. The Company may from time to time
designate one or more investments in which each Participant’s Accounts shall be
deemed to be invested. Initially, and until changed by the Company, Participant
Accounts established under this Plan shall be credited with interest at the Plan
GATT Interest Rate in effect for each Plan Year. For purposes, of this Plan, the
Plan GATT Interest Rate for a Plan Year means the annual rate of interest in
effect under Code Section 417(e)(3) for the second month immediately preceding
the first day of the Plan Year (e.g., November 2004 for the 2005 Plan Year). The
deemed investment return shall be credited to a Participant’s Accounts no later
than the close of each calendar month, until his or her entire vested Accrued
Benefit has been distributed. Any amount(s) withdrawn from a Participant’s
Accounts before the close of a given calendar month shall be credited with the
deemed investment return for the amount of time during the calendar month that
said amounts were credited to the Participant’s Accounts. Nothing in this
Section shall be construed to require the Company to acquire or provide any of
the investments selected by the Company. Any investments made by the Company
shall be made solely in the name of the Company and shall remain the property of
the Company.

ARTICLE V

VESTING AND PAYMENT OF PLAN BENEFITS

 

5.01 Vesting of Accrued Benefit. Each Participant’s Employee Contribution
Account shall be 100% vested and nonforfeitable at all times.

Each Participant who first completed an Hour of Service prior to January 1, 2005
shall also have a 100% vested and nonforfeitable interest in his or her Employer
Contribution and Additional Employer Contribution Accounts.

 

- 10 -



--------------------------------------------------------------------------------

Each Participant who first completes an Hour of Service on or after January 1,
2005 shall have a vested and nonforfeitable interest in his or her Employer
Contribution and Additional Employer Contribution Accounts, to be determined
from the following vesting schedule:

 

Completed Years of Service

   Vesting
Percentage  

Less than

  

1

   0 %   

1

   50 %   

2

   100 %

Notwithstanding the foregoing, a Participant’s Accrued Benefit shall become 100%
vested and nonforfeitable if a Participant dies while actively employed by the
Company or, if earlier, upon attainment of a Participant’s Normal Retirement Age
while actively employed by the Company.

 

5.02 Eligibility for Plan Benefits. Any Participant (or the Beneficiary of any
deceased Participant) who terminates employment with the Company or who retires
or dies while actively employed by the Company shall be entitled to receive a
benefit from this Plan according and subject to the provisions of this Article.

 

5.03 Benefit Amount. The benefit payable to any Participant or his Beneficiary
who becomes entitled to a benefit from this Plan shall constitute the balance of
the vested portion of the Participant’s Accrued Benefit, determined as of the
close of the last calendar month before his or her benefit is due to commence,
subject to adjustment for contributions and investment experience credited
thereafter until all Plan benefits have been paid.

 

5.04 Distribution of Benefits. Except as provided in Section 5.05, a
Participant’s Accrued Benefit shall be payable to him or her or to his or her
Beneficiary, or such benefits shall commence to be paid, within 60 days
following the earliest of the following events:

 

  (A) his or her retirement from the Company;

 

  (B) his or her termination of his employment from the Company; or

 

  (C) his or her death.

Except as provided in Section 5.05, payment shall be made or shall commence
within 60 days after the event described above occurs. If payment is to be made
in installments, the second installment shall be paid on the first business day
of the calendar year following the calendar year in which payment of the first
installment occurs and subsequent installments shall be paid on the first
business day of each succeeding calendar year until the entire benefit amount
has been paid. No Participant or Beneficiary shall be entitled to any benefit
under this Plan other than payment of the Participant’s vested Accrued Benefit
in accordance with this Plan as in effect as of the date of the event described
above.

 

5.05 A Participant’s vested Accrued Benefit shall be paid in any of the
following ways:

 

  (A) in a single sum payment;

 

- 11 -



--------------------------------------------------------------------------------

  (B) in installments over a period of not more than 10 years; or

 

  (C) under any other payment method agreeable to the Plan Administrator which
is permissible under Code Section 409A and any guidance issued by Internal
Revenue Service (the “IRS”) thereunder.

Notwithstanding the foregoing, if termination of employment occurs as a result
of a change in control (as defined by the IRS), or if a distribution is to be
paid to a “key employee” of a publicly traded company (as defined by Code
Section 409A and in any guidance issued by the IRS), the Plan Administrator
shall delay any distributions to the Participant or to his or her Beneficiary,
if necessary to comply with Code Section 409A and any guidance issued by the IRS
thereunder.

Within 30 days of the date an Employee first becomes a Participant in this Plan,
the Participant shall file a written election with the Plan Administrator, on a
form that is furnished by or satisfactory to the Plan Administrator, specifying
the benefit option that shall be effective for him or her and for his or her
Beneficiary. Any such election form must provide that the first scheduled
payment (including any lump sum payment) cannot be made until at least one year
from the date of the election. The Participant, may, by written notice, elect to
change his or her or his or her Beneficiary’s benefit option at any time, but
any such change shall not be effective until the date that is one year from the
date the written notice is received by the Plan Administrator. Any such change
that is intended to delay the payment of benefits payable hereunder must delay
the initial payment by at least five years (except in the case of death). Any
benefit election shall become irrevocable as of the scheduled distribution
commencement date. A Participant’s initial election form or a subsequent
election form that has been executed one year prior to its effective date shall
govern the distribution of the Participant’s Accrued Benefit and such election
shall be interpreted in accordance with the provisions of Code Section 409A and
any guidance issued by the Internal Revenue Service thereunder.

Unless a Participant has elected otherwise, if a Participant dies after Plan
benefits have commenced but before they have concluded under options (B) or
(C) above, then the scheduled payment(s) shall continue thereafter to the
Participant’s designated Beneficiary. If no Beneficiary has been designated or
if no Beneficiary survives the Participant, then any remaining Plan benefits
shall be paid instead in a lump sum to the Participant’s estate.

Notwithstanding the foregoing, if a Participant does not make a valid election
as to how vested Plan benefits are to be paid, a Participant’s vested Accrued
Benefit shall be paid in a lump sum, subject to the timing restrictions set
forth in this Article V.

Additionally, notwithstanding the foregoing, upon termination of employment for
reasons other than death or retirement, a single lump sum payment shall be made
of a Participant’s Accrued Benefit in accordance with and subject to the timing
restrictions set forth in the Article V.

 

5.06 Designation of Beneficiary. Each Participant shall designate a Beneficiary
on a form provided by or satisfactory to the Plan Administrator, and such
designation may include primary and contingent Beneficiaries. Such designation
shall remain in force until revoked by the Participant by filing a new
Beneficiary designation with the Plan Administrator. If a Participant does not
designate a Beneficiary or if his or her Beneficiary or any contingent
Beneficiaries do not survive the Participant, the estate of the Participant
shall be deemed to be his or her designated Beneficiary.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE VI

PLAN ADMINISTRATION

 

6.01 Plan Administrator. The Plan Administrator shall be responsible for the
general operation and administration of the Plan and for carrying out its
provisions. The Plan Administrator shall consist of one or more persons
appointed from time to time by the Company’s President, provided, however, that
no person who is a Plan Participant may be appointed or remain as a Plan
Administrator. Each such person who is appointed shall serve at the pleasure of
the Company’s President.

In the administration of this Plan, the Plan Administrator may, from time to
time, employ agents and delegate to them such administrative duties he/she/they
deem(s) fit and from time to time consult with counsel who may be counsel to the
Company.

 

6.02 Powers of Administration. In addition to duties and powers conferred on
him, her or they elsewhere in the Plan, the Plan Administrator shall have full
authority to interpret the Plan, to decide all questions of eligibility to
participate and to receive benefits under the Plan, to direct the Company to pay
benefits and Plan administration expenses, to retain clerical, legal, actuarial
and other professional assistance as needed, to adopt rules for operating the
Plan, to notify eligible individuals of their rights under the Plan, to keep
records of each Participant’s interest under the Plan, and to adopt a benefit
claim and review procedure consistent with that required by ERISA. The Plan
Administrator shall be entitled to rely conclusively upon all calculations,
opinions, reports and data furnished with respect to the Plan by the Company or
by any actuary, accountant, counsel or other person employed or engaged by the
Company. The Plan Administrator’s actions and decisions shall be final and
binding, unless arbitrary or capricious.

Notwithstanding any provision of the Plan to the contrary, the Plan
Administrator shall have total discretion to fulfill his, her or their duties
and responsibilities as he, she or they see(s) fit on a uniform and consistent
basis and as he/she/they believe(s) a prudent person acting in a like capacity
and familiar with such matters would do.

 

6.03 Books and Records. The Plan Administrator shall keep such books of account,
records and other data as may be necessary for the proper administration of the
Plan.

 

6.04 Costs and Expenses of Administration. All expenses and costs of
administering the Plan shall be paid by the Company.

ARTICLE VII

AMENDMENT AND TERMINATION

 

7.01 Amendment and Termination. The Company reserves the right to amend the Plan
in any respect, retroactively or prospectively, at any time and from time to
time by a written instrument stating such intent and adopted by the Company’s
Board of Directors. The Company also reserves the right to terminate the Plan at
any time pursuant to a resolution of the Company’s Board of Directors.

 

7.02

Effect of Amendment or Termination. No amendment or termination of the Plan
shall deprive any Participant or Beneficiary of any portion of a Plan benefit to
which he or she was entitled when payment of such benefit commenced, if payment
commenced prior to the effective date of such Plan amendment or termination, nor
shall any Participant or Beneficiary be deprived of his or her right to

 

- 13 -



--------------------------------------------------------------------------------

 

receive any benefit to which he or she would be entitled if the Participant had
terminated employment on the day before the effective date of such amendment or
termination, subject to the conditions of Section 3.03.

ARTICLE VIII

MISCELLANEOUS

 

8.01 Protection of Employee Interest. To the extent permitted by law, the rights
of any Participant or Beneficiary to any benefit or payment under this Plan
shall not be subject to attachment or other legal process for the debts of such
Participant or Beneficiary; and any such benefit or payment shall not be subject
to anticipation, alienation, sale, transfer, assignment or encumbrance.

 

8.02 Unfunded Plan; No Fiduciary Relationship Created. This Plan is intended to
be an unfunded plan. Nothing contained in this Plan, and no action taken
pursuant to the provisions of this Plan, shall create or be construed to create
a fiduciary relationship between the Company and any Plan Participant,
Beneficiary or any other person. Plan benefits shall be paid from the general
assets of the Company. The Company may establish a grantor trust to provide a
source for benefit payments under this Plan. Any such grantor trust shall
conform to the terms of the Internal Revenue Service model Rabbi Trust set forth
in Revenue Procedure 92-64 (and as modified or superseded in the future), or
shall otherwise be designed so as to preserve the Plan’s exempt status as an
unfunded plan for the purposes of Sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA. Any funds which may be invested by the Company to make provision for its
obligations hereunder shall continue for all purposes to be a part of the
general funds of the Company and no person other than the Company shall by
virtue of the provisions of this Plan have any interest in such funds. To the
extent that any person acquires a right to receive payments from the Company
under this Plan, such right shall be no greater than the rights of any unsecured
general creditor of the Company.

 

8.03 No Enlargement of Employee Rights. No Participant shall have any right to
receive a distribution of any amounts credited or earned under the Plan except
in accordance with the terms of the Plan. Establishment or maintenance of the
Plan shall not be construed to give any Participant the right to be retained in
the service of the Company for any period of time.

 

8.04 Incapacity of Recipient. If any person entitled to a distribution under the
Plan is deemed by the Plan Administrator to be incapable of personally receiving
and giving a valid receipt for such payment, then, unless and until claim
therefor shall have been made by a duly appointed guardian or other legal
representative of such person, the Plan Administrator may provide for such
payment or any part thereof to be made to any other person or institution then
contributing toward or providing for the care and maintenance of such person.
Any such payment shall be a payment for the account of such person and a
complete discharge of any liability of the Company and the Plan therefor.

 

8.05 Corporate Successors. The Plan shall not be automatically terminated by a
transfer or sale of assets of the Company or by the merger or consolidation of
the Company into or with any other corporation or other entity, but the Plan
shall be continued after such sale, merger or consolidation only if and to the
extent that the transferee, purchaser or successor entity agrees to continue the
Plan. In the event that the Plan is not continued by the transferee, purchaser
or successor entity, then the Plan shall terminate, subject to the provisions of
Section 7.02.

 

8.06

Unclaimed Benefit. Each Participant shall keep the Company informed of his or
her current address and the current address of his or her designated
Beneficiary. The Company shall not be obligated to

 

- 14 -



--------------------------------------------------------------------------------

 

search for the whereabouts of any person. If the location of a Participant is
not made known to the Company within three years after the date on which payment
of the Participant’s benefit may first be made, payment may be made as though
the Participant had died at the end of the three-year period. If, within one
additional year after such three-year period has elapsed, or, within three years
after the actual death of a Participant, the Company is unable to locate any
designated Beneficiary of the Participant, then the Company shall have no
further obligation to pay any benefit hereunder to such Participant or
designated Beneficiary and such benefit shall be irrevocably forfeited.

 

8.07 Governing Law. All rights under this Plan shall be governed by and
construed in accordance with the laws of the Commonwealth of Massachusetts, to
the extent they are not pre-empted by the laws of the United States of America.

 

- 15 -



--------------------------------------------------------------------------------

Schedule A

Register of Approvals/Amendments

 

Adopted by FAFLIC Board:    December 22, 2004 (effective January 1, 2005)
Amended by FAFLIC Board:    December 16, 2005 Amended by FAFLIC Board:   
December 21, 2006 (effective January 1, 2006) Amended by FAFLIC Board:    June
27, 2007; (certain amendments effective January 1, 2007; other amendments
effective January 1, 2008) Amended by FAFLIC and Hanover Boards:    December 19,
2007 (effective January 1, 2008)

 

- 16 -